Citation Nr: 1819650	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for right knee instability, in excess of 10 percent from March 23, 2010.

2.  Entitlement to a higher initial disability rating for right knee degenerative joint disease (DJD), in excess of 10 percent from March 23, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1976 to June 1980.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the RO in Nashville, Tennessee, which purported to discontinue a 10 percent disability rating for right knee instability under Diagnostic Code 5257 and assigned a 10 percent initial disability rating for right knee degenerative joint disease (DJD) under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a (2017).

The issues on appeal were previously before the Board in February 2017.  At the time, the Board reassigned a 10 percent disability rating for right knee instability (Diagnostic Code 5257) and remanded both knee rating issues on appeal for a new VA examination with joint testing in active motion, passive motion, weight-bearing, and non-weight-bearing, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  See February 2017 Board Decision.  The actions requested in the February 2017 Board Remand were completed.  Because the above referenced development has been completed, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the February 2017 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Because the RO did not assign the maximum disability ratings possible, the appeals for a higher disability rating remain before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating but less than the maximum available benefits does not abrogate the pending appeal).

FINDINGS OF FACT

1.  For the rating period from March 23, 2010, the symptomatology and impairment of the right knee instability has not more nearly approximated moderate instability or subluxation.

2.  For the initial rating period from March 23, 2010, the symptomatology and impairment of the right knee DJD has manifested as osteoarthritis and chondromalacia in the right knee with limitation of extension to 10 degrees, including during flare ups with pain, it has not manifested as dislocation or removal of the semilunar cartilage with frequent episodes of pain, "locking" and "effusion;" compensable limitation of flexion; ankylosis; nonunion or malunion of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  For the rating period on appeal from March 23, 2010, the criteria for a disability rating in excess of 10 percent for right knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

2.  For the rating period on appeal from March 23, 2010, the criteria for a disability rating in excess of 10 percent for right knee DJD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As to the issues on appeal, VA issued VCAA notice in March 2010, which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The March 2010 VCAA notice letter was issued to the Veteran prior to the August 2010 rating decision discontinuing a disability rating for right knee instability and assigning an alternative 10 percent initial disability rating for right knee DJD.  The increased rating and initial rating issues were readjudicated in the December 2010 statement of the case (SOC), the February 2017 rating decision, and the April 2017 supplemental statement of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issues on appeal.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated with the claims file service treatment records, VA treatment records, the VA examination reports, and the Veteran's lay statements.  

VA provided examination of both knees in July 2010 and March 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports taken together with the other evidence of record are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examination report reflects that the VA examiners made clinical measures and observations regarding the severity of the disability at issue, interviewed the Veteran about past and present symptomatology and functional impairment of the right knee disability, and reported on the relevant rating criteria.  

In a March 2018 appellate brief, the Veteran's representative challenged the adequacy of the March 2017 VA examination on the grounds that the VA examiner is a nurse practitioner and is not shown to have any expertise in orthopedic disorders; however, the Federal Circuit and the Court have held that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examiner's opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that even a nurse practitioner may be qualified to conduct VA compensation examinations).  Furthermore, the Federal Circuit and the Court have held that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox, 20 Vet. App. at 569 (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  As such, the Board finds that the Veteran's general allegation that the March 2017 VA examiner is not competent to examine orthopedic disorders does not overcome the presumption of the competency of a VA medical examiner, whether that VA examiner is a doctor, nurse practitioner, or a physician's assistant.  See Cox at 569.

The representative also challenged the adequacy of the March 2017 VA examination on the grounds that the Veteran was not provided an x-ray to determine if the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 based on x-ray findings of arthritis in two or more major or minor joint groups, with occasional incapacitating exacerbations.  See March 2018 appellate brief.  Because the Veteran was being examined regarding the right knee disability alone, an additional x-ray of the right knee would not a have provided the requisite findings for a higher rating under Diagnostic Code 5003, as the right knee only constitutes one joint, there is already evidence in the record confirming x-ray evidence of arthritis in the right knee, and the Veteran is not service-connected for arthritis in any other joint.  See January and February 2010 VA treatment records; see also February 2017 rating code sheet.  

A a higher 20 rating is not for application under Diagnostic Code 5003 because a 20 percent rating based on x-ray findings of arthritis in two or more joints is only applicable in the absence of evidence of limitation of motion.  38 C.F.R. § 4.71a.  In this case, the record reflects limitation of motion in the right knee, which will be discussed in greater detail below.  See July 2010 and March 2017 VA examination reports.  As such, the Board finds that the March 2017 VA examination is adequate for rating purposes, and a new examination is not warranted. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.




Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran has appealed from the initial rating assigned for right knee DJD.  In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a. 

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." Id. 

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Right Knee Instability from March 23, 2010

The Veteran is in receipt of a 10 percent rating for right knee instability from March 23, 2010 under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Veteran generally contends that the right knee disability warrants a higher disability rating because the right knee disability has caused pain, occasional swelling, osteoarthritis, and softening of the cartilage in the right knee.  The Veteran reports difficulty with prolonged walking, standing, bending, squatting, and navigating stairs.  See April 2010 statement, August 2010 notice of disagreement, July 2010 and March 2017 VA examination reports.  

After a full review of the evidence, both lay and medical, the Board finds that a rating in excess of 10 percent is not warranted for the right knee instability for the rating period on appeal (from March 23, 2010) because the right knee disability has not more nearly approximated moderate lateral instability or recurrent subluxation.  

A review of the VA treatment records reflects that the Veteran reported histories of pain and intermittent swelling, and the Veteran was prescribed a right knee brace in October 2010; however, the Veteran denied any problems with locking or giving out in the right knee, the Veteran demonstrated independent gait, and there was no laxity on stress moves or evidence of instability on examination of the right knee.  See October 2009, January 2010, March 2010, March 2013 VA treatment records.  Additionally, during the VA knee examinations in July 2010 and March 2017, the VA examiners only assessed mild valgus deformity, but no evidence of instability or subluxation on examination of the right knee.  For these reasons, the Board finds that, for the entire rating period from March 23, 2010, a disability rating in excess of 10 percent for the right knee instability is not warranted for any part of the rating period.  See 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to March 23, 2010, the date of claim. See Hart, 21 Vet. App. 505.  The evidence of record does not indicate that the Veteran became entitled to an increased disability rating for right knee instability between March 2009 and March 2010, the one year period prior to receipt of claim for increased rating.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Rating Right Knee DJD from March 23, 2010

The Veteran contends that the severity of the right knee DJD is not contemplated by the currently assigned 10 percent disability, as the right knee disability has caused osteoarthritis in the knee, pain, occasional swelling, and limited tolerance for prolonged walking, standing, squatting, bending, and navigating stairs.  See April 2010 statement, August 2010 notice of disagreement, July 2010 and March 2017 VA examination reports.  

The Veteran is in receipt of a 10 percent initial disability rating for right knee DJD from March 23, 2010 under Diagnostic Code 5010, which in turn rates under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  While the RO used a hyphen to tack on Diagnostic Code 5260, following Diagnostic Code 5010, the rating was not actually provided under Diagnostic Code 5260 rating criteria as the right knee at no point even with pain produced limitation of flexion to a degree of 10 percent.  This was an improper use of hyphenation of code such that the use of hypen to designate Diagnostic Code 5260 was superfluous and not indicative of the 10 percent rating actually assigned under the criteria of Diagnostic Code 5003.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.)  

Diagnostic Code 5010, instructs VA to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 reflects that arthritis established by x-ray findings will be rated on the basis of limitation of motion of the effected joint.  However, where limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for the specific joint affected by limitation of motion.  38 C.F.R. § 4.59, 4.71; Diagnostic Code 5003.  In this case, right knee DJD was in fact rated based on painful, non-compensable limitation of flexion under Diagnostic Code 5010-5003, notwithstanding that Diagnostic Code 5260 was tacked on in error.  38 C.F.R. 
§ 4.71a.  The Veteran was never service connected and rated for compensable limitation of flexion of the right knee under Diagnostic Code 5260. 

After considering all the evidence of record, the Board finds that it is more appropriate to rate the right knee arthritis disability under Diagnostic Code 5261 (limitation of extension), as opposed to the currently assigned Diagnostic Code 5010 (-5003) (right knee arthritis).  As mentioned above, Diagnostic Code 5010, which is rated by reference to Diagnostic Code 5003, instructs that arthritis is to be rated based on limitation of motion of the affected joint, once that limitation of motion is to a compensable degree under a code for limitation of motion.  38 C.F.R. § 4.71a.  

The evidence of record reflects that, when considering additional limitations due to orthopedic (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca) factors,the Veteran had limitation of extension of the right knee to 10 degrees, including functional loss due pain and flare-ups, meeting the criteria for a 10 percent rating under limitation of motion Diagnostic Code 5261; therefore, a 10 percent rating under Diagnostic Code 5261 is warranted, and is the most appropriate code under which to rate the knee limitation of motion, including limitation of motion due to pain.  While either Diagnostic Code may be applied, higher potential ratings than 10 percent are available under Diagnostic Code 5261; therefore, the Board finds that it is more advantageous to the Veteran to be rated under Diagnostic Code 5261.  Additionally, the Veteran would still be able pursue and be assigned a separate rating for limitation of flexion, if the compensable limitation of flexion is evidenced in the future.  The VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension.  VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (limited to 10 degrees) and limitation of motion of flexion (limited to 45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  

Assigning a separate rating under Diagnostic Code 5003 and Diagnostic Codes 5260 or 5261 would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain and other orthopedic limiting factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59).  38 C.F.R. § 4.14; Lyles v. Shulkin, No. 16-994 (November 29, 2017) (holding that 38 C.F.R. § 4.14 prohibits compensating a veteran twice for the same symptoms or functional impairment); Esteban at 261-62 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Accordingly, after reviewing all the evidence, the Board finds that it is more advantageous to the Veteran to rate right knee DJD under Diagnostic Code is 5261, based on compensable limitation of extension to 10 percent.  38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2017) ("diagnostic code numbers . . . are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code is completely dependent upon the fact of a particular case).  Because the Veteran is now assigned a 10 percent rating under Diagnostic Code 5261, the 10 percent rating under Diagnostic Code 5010(including erroneous use of hyphenated 5260) will be discontinued. 

After a full review of the evidence, both lay and medical, the Board finds that a disability rating in excess of 10 percent is not warranted for the right knee DJD for the initial rating period on appeal (from March 23, 2010).  The right knee symptoms for the period from March 23, 2010 have primarily been manifested as osteoarthritis and chondromalacia in the right knee with painful limitation of extension to 10 degrees, including during flare ups, without dislocation of the semilunar cartilage; removal of the semilunar cartilage that is symptomatic with frequent episodes of pain, joint locking, and effusion; compensable limitation of flexion, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.

A review of the VA treatment records reflects that the Veteran has a remote history of right knee meniscectomy in September 1982.  See September 1982 VA treatment record.  Two months prior to the date of claim, the Veteran reported problems with intermittent pain and swelling in the right knee, as well as difficulty navigating stairs and pain with inactivity of the right knee, that was relieved by walking around; however; the Veteran denied joint locking or giving out, and examination of the right knee revealed a well-healed surgical scar, no warmth, effusion, or tenderness; and no laxity or pain on stress moves.  The medical examiner diagnosed likely post-traumatic arthritis or chondromalacia patellae.  See January 2010 VA treatment record.  

A January 2010 x-ray and February 2010 MRI of the right knee revealed narrowing of the patellofemoral and medial joint compartments consistent with degenerative joint disease; the prior resection of the anterior horn of the medial meniscus; chondromalacia of the medial and patella compartments; and a small joint effusion. See January and February 2010 VA treatment records.  

A March 2010 orthopedic consultation note reflects mild tenderness, 0 degrees of extension, and 130 degrees of flexion in the right knee without difficulty, but no palpable effusion.  Diagnosis was mild degenerative changes in the right knee, status post medial meniscus surgery.  See March 2010 VA treatment record.  

Other VA treatment records from March 2010 to October 2010 reflect that the Veteran had mild swelling, crepitus, and tenderness in the right knee, but range of motion remained within normal limits and the right knee disability was manage conservatively with Naproxen, physical therapy, a home exercise program, and a knee brace.  See March 2010 and October 2010 VA treatment records. 

VA treatment records from 2011 through present reflect little treatment for the right knee disability.  However, upon seeking treatment for other service-connected and non-service-connected disabilities the Veteran reported no muscle or joint aches, no swelling or masses, and no physical limitation of movement or posture.  Additionally, physical examination revealed no clubbing, edema, or erythema in the lower extremities, full range of motion in all four extremities, and normal heel-toe and tandem walking.  See March 2011, November 2012, and March 2013 VA treatment records.  

VA examined both knees in July 2010 and March 2017.  At the July 2010 VA examination, the Veteran reported progressively worsening pain, including increased pain when it is cold.  The Veteran stated that right knee pain was 9 out 10 on a pain scale of 1 to 10 during the examination (10 being extreme pain), but the Veteran reported that Naproxen provided pain relief.  The Veteran reported intermittent "popping" and swelling, but denied any locking.  Additionally, the Veteran stated she was able to walk a quarter mile but endorsed poor tolerance for prolonged bending, standing, and driving.  See July 2010 VA examination report. 

The VA examiner in July 2010 assessed tenderness in the right knee and positive patellar grind on testing.  The VA examiner assessed good range of motion with 0 degrees of extension and 135 degrees of flexion, but the VA examiner assessed functional limitation due to pain on motion as well as repetitive motion and reported that the right knee was irritable at extremes of 5 to 10 degrees of extension.  Imaging of the right knee revealed moderate medial compartment and patellofemoral osteoarthritis in the right knee.  

During the March 2017 VA examination, the Veteran continued to report flare ups of severe pain associated with cold, not moving, bending, kneeling, squatting, climbing stairs, and running.  Upon examination, the VA examiner assessed 130 degrees flexion and 0 degrees extension, with functional loss due to pain on motion.  There was no evidence of additional loss of function or motion on repetitive use testing (i.e., three repetitions).  The VA examiner assessed occasional use of a knee brace, but did not assess evidence of no ankylosis, recurrent effusion, a meniscal condition, tibia or fibula impairment, or genu recurvatum.  Although the VA examiner reported that the examination was consistent with the Veteran's statements regarding functional loss due to flare ups or repetitive use over time, the VA examiner was unable to assess whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during such episodes without resorting to mere speculation.  

The Board has considered the Veteran's contentions of pain and intermittent swelling in the right knee during flare ups in assessing functional loss pursuant to the orthopedic factors of Deluca, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  After considering the evidence as a whole, including the Veteran's report of right knee pain rated 9 out 10 with evidence extension to 5-10 degrees and flexion to 135 degrees due to flare up of pain during the July 2010 VA examination, evidence of extension and flexion from 0 degrees to 130 degrees during the March 2017 VA examination with no additional functional loss upon repetitive use testing, as well as other evidence that shows right knee range of motion has been within normal limits throughout the appeal period, the Board has resolved reasonable doubt in the Veteran's favor in finding that the right knee disability has manifest as limitation of extension to 10 degrees, including during flare ups of pain.  The evidence does not show that flexion would be limited to 45 degrees or less or extension limited to 15 degrees or less during a flare ups of pain even with additional functional loss during motion.  

After consideration of all the evidence, both lay and medical, including functional loss due to pain, lack of endurance, and weakness during flare ups, the Board finds that from March 23, 2010, the service-connected right knee DJD has not met or more nearly approximated the criteria for a disability rating in excess of 10 percent.  The right knee disability has manifested as osteoarthritis and chondromalacia in the right knee with painful limitation of extension to 10 degrees, to include during flare ups.  Diagnostic Code 5261 explicitly provides a 10 percent disability rating for limitation of extension to 10 degrees.  The Veteran has not endorsed and the evidence does not otherwise show additional limitation of motion due to pain, stiffness, swelling, and flare ups to meet the criteria for an increased (20 percent) disability rating based on limitation of motion, i.e., extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See Deluca at 204-07; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Although the Veteran contends that a higher rating is warranted due to the presence of osteoarthritis in the knee, a higher rating is not applicable for arthritis alone, as there must be evidence of limitation of motion (i.e., flexion to 30 degrees or extension to 10 degrees), or in the absence of limitation of motion x-ray evidence of arthritis in two or more major joints or two or more minor joint with occasional incapacitating exacerbations to warrant a higher (20 percent rating) for right knee osteoarthritis.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The record does not reflect that these requirements have been met.

The Board has considered whether a separate or alternative but higher disability rating is warranted for any other right knee disability.  As the evidence of record does not reflect that the right knee is ankylosed; that there is malunion or nonunion of the tibia and fibula; that there is a current diagnosis of genu recurvatum; that there is limitation of flexion to a compensable degree (i.e., 45 degrees); or that the right knee disability has manifested as a meniscus tear (i.e., dislocation) or removal of the semilunar cartilage during the relevant period on appeal, a separate or higher disability rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5260, 5262, or 5263.  38 C.F.R. § 4.71a.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected right knee disabilities, for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the right knee DJD, now rated under Diagnostic Code 5261, has manifested primarily as osteoarthritis with painful (compensable) limitation of extension and (noncompensable) flexion, with tenderness, crepitus, and mild effusion.  The right knee instability rated under Diagnostic Code 5257 has manifested as slight subluxation, instability, and the use of a brace for stability.  Meniscal conditions such as tears and surgical removal of the meniscus are contemplated by Diagnostic Codes 5258 and 5259, which rate disabilities such as dislocation of the semilunar cartilage with symptoms of frequent locking, pain, and effusion, and removal of the semilunar cartilage which is symptomatic, respectively.  The schedular rating criteria specifically contemplate such symptomatology and functional impairment, even though higher or separate ratings are not appropriate under other schedular rating criteria in this case for reasons explained in this Board decision.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261; DeLuca, 8 Vet. App. 202. 

Further, any functional limitations imposed by the Veteran's right knee disabilities, which here include difficulty squatting, climbing stairs, weight bearing, and with prolonged walking and standing, are primarily the result of the right knee pain, and such pain is considered as part of the schedular rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40 , 4.45, 4.59) factors such as pain, weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  Absent any exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran is employed full time as a mail carrier for the United States Postal Service.  See March 2010 and February 2017 VA treatment records.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  Rice, 22 Vet. App. 447.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the record.


ORDER

From March 23, 2010, a disability rating in excess of 10 percent for right knee instability is denied.

From March 23, 2010 an initial disability rating in excess of 10 percent for right knee arthritis with limitation of extension is denied. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


